IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11360
                        Conference Calendar



JAMES D. BOSWELL, Individually and on
behalf of all others similarly situated;
VANESSA LACE BOSWELL, Individually and on
behalf of all others similarly situated;
SHAUNA MROSKI, Individually and on behalf of
all others similarly situated,

                                         Plaintiffs-Appellants,

versus

BOARD OF TRUSTEES TEXAS CHRISTIAN UNIVERSITY,
individual members (in their official capacities only);
GEORGE BUSH, Governor, individual and official capacity;
DANIEL JAMES, Major, Adjutant General of Texas;
LOUIS CALDERA, Secretary of the Army, National Guard
Bureau Agency,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-1526-Y
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     James D. Boswell, Vanessa Boswell, and Shauna Mroski

(“Appellants”) appeal the dismissal of their civil complaint.     We

review de novo a dismissal based on res judicata.      Schmueser v.

Burkburnett Bank, 937 F.2d 1025, 1031 (5th Cir. 1991).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11360
                                  -2-

     Although we afford a liberal construction to pro se filings,

Haines v. Kerner, 404 U.S. 519, 520 (1972), pro se appellants are

required to brief the issues and reasonably comply with the

requirements of Fed. R. App. P. 28.     Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995); Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).     When an appellant does not identify error in

the district court’s analysis, it is as if the appellant had not

appealed the judgment.     Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Because the Appellants do not argue that it was error for

the district court to have used res judicata as a basis for

dismissing their complaint, the issue is deemed abandoned by

them.    Brinkmann, 813 F.2d at 748.   We do not consider the

Appellants’ argument raised for the first time in their reply

brief.   See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994

(scope of reply brief is limited, and appellant abandons all

issues not raised and argued in initial brief on appeal);

Knighten v. Commissioner, 702 F.2d 59, 60 & n.1 (5th Cir. 1983)

(issue may not be raised for first time in reply brief, even by a

pro se appellant).     The judgment of the district court is

AFFIRMED.